DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/937744 filed on 07/24/2020.
3.	Claims 1-20 are pending.  

Claims 1, 9 and 15 are independent claims.  

Specification
4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. HTTP, HTTPS, FTP, API, WAN, WiFi, MAC, DHCP, ROM, EEPROM).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 9 and 15 recites identify a plurality of loT device families, determine a plurality of interrogation profiles, and interrogate the plurality of IoT devices. 
The limitation of identify a plurality of loT device families, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “identify” in the context of this claim encompasses the user mentally identify a plurality of loT device families. Similarly, the limitation of determine a plurality of interrogation profiles, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determine” in the context of this claim encompasses the user determine a plurality of interrogation profiles. Similarly, the limitation of interrogate the plurality of IoT devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “interrogate” in the context of this claim encompasses the user thinking getting information from the plurality of IoT devices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of receiving network addresses) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receive, identify, determine and interrogate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 3, 5-7, 9, 10, 12-15 and 17-23 do not remedy the deficiencies of claims 1 and 8 and are also rejected as non-statutory.
7.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 1 recites “a system comprising, a data store…” that has been reasonably interpreted as a computer program, software, Claim 1 recite the “a system comprising, a data store …” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 1 is rejected as non-statutory – see MPEP 7.05.01.  
	Claims 2-8 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory.
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
	Claims 1, 9 and 15 recites “receive a plurality of network addresses corresponding to a plurality of internet of things (loT) devices for a particular network”. The rest of the body of the claim language has nothing recited that would relate or associate with the use of such “network addresses” besides such network address being received. 
Claims 2-8, 10-14 and 16-20 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-9, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran, Patent No. 8,554,883 in view of Guedalia et al.,  US 2014/0244834 (hereinafter Guedalia). 
   In regards to claim 1, Sankaran teaches: 
A system comprising, a data store; and at least one computing device in communication with the data store, the at least one computing device being configured to at least: (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
receive a plurality of network addresses corresponding to a plurality of internet of things (oT) devices for a particular network (column 4, lines 18-20, see in a first phase of the configuration change, the NMS 105 multicasts an address locator request message 310 to all network devices) and (Fig. 3, 310 Send Multicast address locator request to find devices within scope, 320 Device Responds to Scope).
determine a plurality of interrogation profiles individually associated with each of the plurality of IoT device families (column 1, lines 39-42, see FIG. 3 is a sequence diagram illustrating a series of operations performed in an example embodiment for determining the identities of the network devices that fall within a defined scope), (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison) and (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added). 
interrogate the plurality of IoT devices over the network according to a corresponding interrogation profile of the plurality of interrogation profiles to determine respective device data for each of the plurality of IoT devices (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison).
Sankaran doesn’t explicitly teach:
identify a plurality of loT device families individually associated with at least one of the plurality of IoT devices.
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on monitored interactions and usage 830, present Iot Network Groups via User Interface 840).
Sankaran and Guedalia are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran and Guedalia before him or her, to modify the system of Sankaran to include the teachings of Guedalia, as a  system to configure IOT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to identify IoT groups, as suggested by Guedalia (Fig. 8, p. 21, [0139]).      

   In regards to claim 6, Sankaran teaches:
generate a respective device profile for each of the plurality of IoT devices (column 3, lines 12-18, see each network device 110, 120, or 130 has an associated configuration defined by the various settings, parameters, modes, states, or conditions existing within the device at a particular time.  This configuration for each network device is represented in FIG. 1 as device config 
store the respective device profile for each of the plurality of IoT devices in the data store (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).

   In regards to claim 7, Sankaran teaches: 
 the respective device data for each of the plurality of loT devices comprises a plurality of configuration options (column 3, lines 12-18, see each network device 110, 120, or 130 has an associated configuration defined by the various settings, parameters, modes, states, or conditions existing within the device at a particular time.  This configuration for each network device is represented in FIG. 1 as device configuration 114, 124, and 134 associated with network devices 110, 120, and 130, respectively).

   In regards to claim 8, Sankaran teaches: 
the plurality of loT devices comprise at least one of a printer, a camera, a speaker, a thermostat, a smoke detector, a medical sensor, a microphone, a vehicle, a shopping cart, a lock, an appliance, or a robotic device (column 8, lines 5-12, see in a networked deployment, the machine may operate in the capacity of a server or a client machine in client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance). 

   In regards to claim 9, Sankaran teaches: 
A method comprising (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
receiving, via at least one computing device, a plurality of network addresses corresponding to a plurality of internet of things (IoT) devices for a particular network (column 4, lines 18-20, see in a first phase of the configuration change, the NMS 105 multicasts an address locator request message 310 to all network devices) and (Fig. 3, 310 Send Multicast address locator request to find devices within scope, 320 Device Responds to Scope).
determining, via the at least one computing device, a plurality of interrogation profiles individually associated with each of the plurality of device families (column 1, lines 39-42, see FIG. 3 is a sequence diagram illustrating a series of operations performed in an example embodiment for determining the identities of the network devices that fall within a defined scope), (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison) and (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
interrogating, via the at least one computing device, the plurality of oT devices over the network according to a corresponding interrogation profile of the plurality of interrogation profiles to determine respective device data for each of the plurality of IoT devices (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison).
Sankaran doesn’t explicitly teach:
identifying, via the at least one computing device, a plurality of IoT device families individually associated with at least one of the plurality of IoT devices.
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on monitored interactions and usage 830, present Iot Network Groups via User Interface 840).
Sankaran and Guedalia are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran and Guedalia before him or her, to modify the system of Sankaran to include the teachings of Guedalia, as a  system to configure IOT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to identify IoT groups, as suggested by Guedalia (Fig. 8, p. 21, [0139]).      

   In regards to claim 13, Sankaran teaches:
generating, via the at least one computing device, a respective device profile for each of the plurality of IoT devices  (column 3, lines 12-18, see each network device 110, 120, or 130 has an associated configuration defined by the various settings, parameters, modes, states, or conditions existing within the device at a particular time.  This configuration for each network device is represented in FIG. 
storing, via the at least one computing device, the respective device profile for each of the plurality of IoT devices in a data store (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added). 

   In regards to claim 14, Sankaran teaches: 
the respective device data for each of the plurality of loT devices comprises a plurality of configuration options (column 3, lines 12-18, see each network device 110, 120, or 130 has an associated configuration defined by the various settings, parameters, modes, states, or conditions existing within the device at a particular time.  This configuration for 

   In regards to claim 15, Sankaran teaches: 
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least: (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
receive a plurality of network addresses corresponding to a plurality of internet of things (loT) devices for a particular network (column 4, lines 18-20, see in a first phase of the configuration change, the NMS 105 multicasts an address locator request message 310 to all network devices) and (Fig. 3, 310 Send Multicast 
determine a plurality of interrogation profiles individually associated with each of the plurality of device families (column 1, lines 39-42, see FIG. 3 is a sequence diagram illustrating a series of operations performed in an example embodiment for determining the identities of the network devices that fall within a defined scope), (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison) and (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the current and desired configuration for each of the network devices being managed by the NMS 105. Further, the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added). 
interrogate the plurality of IoT devices over the network according to a corresponding interrogation profile of the plurality of interrogation profiles to determine respective device data for each of the plurality of IoT devices (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison).
Sankaran doesn’t explicitly teach:
identify a plurality of loT device families individually associated with at least one of the plurality of IoT devices.
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on monitored interactions and usage 830, present Iot Network Groups via User Interface 840).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran and Guedalia before him or her, to modify the system of Sankaran to include the teachings of Guedalia, as a  system to configure IOT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to identify IoT groups, as suggested by Guedalia (Fig. 8, p. 21, [0139]).      

   In regards to claim 20, Sankaran teaches:
generate a respective device profile for each of the plurality of IoT devices (column 3, lines 12-18, see each network device 110, 120, or 130 has an associated configuration defined by the various settings, parameters, modes, states, or conditions existing within the device at a particular time.  This configuration for each network device is represented in FIG. 1 as device config 114, 124, and 134 associated with network devices 110, 120, and 130, respectively).
store the respective device profile for each of the plurality of oT devices in a data store (column 3, lines 20-48, see as part of this network device configuration management function performed by the NMS 105, the NMS 105 maintains a set of network device configuration and scope condition data 107. Network device configuration and scope condition data 107 includes information indicative of the defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).

11.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Guedalia in view of Cammarota et al.,  US 2018/0091526 (hereinafter Cammarota). 
In regards to claims 1 and 15 the rejections above are incorporated respectively.
   In regards to claim 2, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
interrogating the plurality of loT devices comprises determining a respective list of open network ports for each of the plurality of IoT devices.
However, Cammarota teaches such use: (p. 2, [0023], see such so-called IoT worms (such as Linux/Moose, Remaiten, Linux.Darlloz, etc.) share certain common behaviors, which may be detected by a network element such as a router device.  For example, an IoT worm may perform a scan to detect characteristics of a potential target network, service, or device, such as to determine a list of open ports),

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Cammarota before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Cammarota, as a system for mitigating IoT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to interrogating IoT devices, as suggested by Cammarota ((p. 2, [0023], p. 10, [0104]).      

   In regards to claim 16, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
interrogating the plurality of IoT devices comprises determining a respective list of open network ports for each of the plurality of IoT devices.
However, Cammarota teaches such use: (p. 2, [0023], see such so-called IoT worms (such as Linux/Moose, Remaiten, Linux.Darlloz, etc.) share certain common behaviors, which may be detected by a network element such as a router device.  For example, an IoT worm may perform a scan to detect characteristics of a potential target network, service, or device, such as to determine a list of open ports),
Sankaran, Guedalia and Cammarota are analogous art because they are from the same field of endeavor, software updates.
.      

12.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Guedalia in view of Wexler, Patent No. 8,214,473. 
In regards to claims 1, 9 and 15 the rejections above are incorporated respectively.
   In regards to claim 3, Sankaran teaches: 
interrogating the plurality of loT devices comprises determining available configuration properties for each of the plurality of oT device families (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network).  
Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
querying IoT devices associated with each of the plurality of loT device families to obtain a current value for each of the available configuration properties.
However, Wexler teaches such use: (column 8, lines 11-15, see the device managers include at least software code that performs translation, conversion or interface 
Sankaran, Guedalia and Wexler are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Wexler before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Wexler, as a communication system, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get IOT data, as suggested by Wexler (column 8, lines 11-15, column 13, lines 25-34).      

In regards to claim 10, Sankaran teaches: 
interrogating the plurality of loT devices comprises determining available configuration properties for each of the plurality of loT device families (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network).  
Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
querying IoT devices associated with each of the plurality of loT device families to obtain a current value for each of the available configuration properties.
However, Wexler teaches such use: (column 8, lines 11-15, see the device managers include at least software code that performs translation, conversion or interface 
Sankaran, Guedalia and Wexler are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Wexler before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Wexler, as a communication system, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get IOT data, as suggested by Wexler (column 8, lines 11-15, column 13, lines 25-34).      

   In regards to claim 17, Sankaran teaches: 
interrogating the plurality of IoT devices comprises determining available configuration properties for each of the plurality of IoT device families (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network).  
Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
querying IoT devices associated with each of the plurality of IoT device families to obtain a current value for each of the available configuration properties.
However, Wexler teaches such use: (column 8, lines 11-15, see the device managers include at least software code that performs translation, conversion or interface 
Sankaran, Guedalia and Wexler are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Wexler before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Wexler, as a communication system, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get IOT data, as suggested by Wexler (column 8, lines 11-15, column 13, lines 25-34).      

13.	Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran in view of Guedalia in view of Manglvedkar et al., US 2020/0177589. 
In regards to claims 1, 9 and 15 the rejections above are incorporated respectively.
   In regards to claim 4, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
interrogating the plurality of loT devices over the network comprises interrogating at least one IoT device of a first loT device family using a first application programming interface (API) and interrogating at least one second IoT device of 
However, Manglvedkar teaches such use: (Fig. 2, Provisioning Service 109, IoT Request, Iot Platform 153a, IoT Request, Iot Platform 153b) and (p. 10, [0094], see in addition to the provisioning service 109, which may be integrated into the IoT administrative system 110, embodiments of the IoT administrative system 110 may include a reporting engine 123 and one or more API keys 125…  Embodiments of the API keys 125 may provide access to each rules registry 119 that may be associated with and/or store rules designed for each of the one or more of the IoT platforms 153).
Sankaran, Guedalia and Manglvedkar are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device registration, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get data from IoT devices using an API, as suggested by Manglvedkar (p. 10, [0094], p. 14, [0127]).      

   In regards to claim 5, Sankaran teaches:
determine a plurality of second interrogation profiles individually associated with each of the plurality of device families (Fig. 1, Network 100, 11 Network device 1 (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network) and (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison) (emphasis added).
interrogate the plurality of IoT devices over the network based on a respective one of the plurality of second interrogation profiles (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27-35, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).

determine a plurality of default credentials associated with the plurality of device families; perform an authentication with each of the plurality of IoT devices using a respective one of the plurality of default credentials.
However, Manglvedkar teaches such use: (Fig. 1a, Iot Platform 153a… Iot Platform 153n), (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry), (p. 2, [0026], see upon receiving the request from the provisioning service 109, the IoT platform may match the IoT device 101 information received from the provisioning service 109 with metadata 152 and credentials 150 stored by the IoT platform 153) and (p. 6, [0065], see credentials 150, maintained as digital certificates, security tokens and default user names/passwords may be pre-loaded onto an IoT device 101 by the manufacturer, distributor or administrator of the IoT device 101.  Pre-loaded credentials 150 may allow for the IoT device 101 to reach out to an IoT platform 153 in order to register the IoT device 101 for the first time and prove that that the IoT device 101 is authentic).
the authentication to determine respective authenticated device data for each of the plurality of IoT devices.
However, Manglvedkar teaches such use: (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry) and (p. 2, [0026], see upon receiving the request from the provisioning service 109, the IoT platform may match the IoT device 101 information 
Sankaran, Guedalia and Manglvedkar are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device registration, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get data from IoT devices using an API, as suggested by Manglvedkar (p. 10, [0094], p. 14, [0127]).      

   In regards to claim 11, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
interrogating the plurality of IoT devices over the network comprises interrogating at least one IoT device of a first loT device family using a first application programming interface (API) and interrogating at least one second IoT device of a second IoT device family using a second API, where the first API differs from the second API.
However, Manglvedkar teaches such use: (Fig. 2, Provisioning Service 109, IoT Request, Iot Platform 153a, IoT Request, Iot Platform 153b) and (p. 10, [0094], see in addition to the provisioning service 109, which may be integrated into the IoT API keys 125…  Embodiments of the API keys 125 may provide access to each rules registry 119 that may be associated with and/or store rules designed for each of the one or more of the IoT platforms 153).
Sankaran, Guedalia and Manglvedkar are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device registration, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get data from IoT devices using an API, as suggested by Manglvedkar (p. 10, [0094], p. 14, [0127]).      

   In regards to claim 12, Sankaran teaches:
determining, via the at least one computing device, a plurality of second interrogation profiles individually associated with each of the plurality of device families (Fig. 1, Network 100, 11 Network device 1 -110 & subnet 1 -112, 121 Network device 2 & subset 2 – 122, Network device 3, 133 & Subnet3 – 132), (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network) and (column 3, lines 27- 39, see the network device configuration and scope 
interrogating, via the at least one computing device, the plurality of oT devices over the network based on a respective one of the plurality of second interrogation profiles (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27-35, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
determining, via the at least one computing device, a plurality of default credentials associated with the plurality of device families; performing, via the at 
However, Manglvedkar teaches such use: (Fig. 1a, Iot Platform 153a… Iot Platform 153n), (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry), (p. 2, [0026], see upon receiving the request from the provisioning service 109, the IoT platform may match the IoT device 101 information received from the provisioning service 109 with metadata 152 and credentials 150 stored by the IoT platform 153) and (p. 6, [0065], see credentials 150, maintained as digital certificates, security tokens and default user names/passwords may be pre-loaded onto an IoT device 101 by the manufacturer, distributor or administrator of the IoT device 101.  Pre-loaded credentials 150 may allow for the IoT device 101 to reach out to an IoT platform 153 in order to register the IoT device 101 for the first time and prove that that the IoT device 101 is authentic).
the authentication to determine respective authenticated device data for each of the plurality of IoT devices.
However, Manglvedkar teaches such use: (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry) and (p. 2, [0026], see upon receiving the request from the provisioning service 109, the IoT platform may match the IoT device 101 information received from the provisioning service 109 with metadata 152 and credentials 150 stored by the IoT platform 153). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device registration, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get data from IoT devices using an API, as suggested by Manglvedkar (p. 10, [0094], p. 14, [0127]).      

   In regards to claim 18, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
interrogating the plurality of IoT devices over the network comprises interrogating at least one IoT device of a first loT device family using a first application programming interface (API) and interrogating at least one second IoT device of a second IoT device family using a second API, where the first API differs from the second API. 
However, Manglvedkar teaches such use: (Fig. 2, Provisioning Service 109, IoT Request, Iot Platform 153a, IoT Request, Iot Platform 153b) and (p. 10, [0094], see in addition to the provisioning service 109, which may be integrated into the IoT administrative system 110, embodiments of the IoT administrative system 110 may include a reporting engine 123 and one or more API keys 125…  Embodiments of the API keys 125 may provide access to each rules registry 119 that may be associated with and/or store rules designed for each of the one or more of the IoT platforms 153).
Sankaran, Guedalia and Manglvedkar are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device registration, and accordingly it would enhance the system of Sankaran, which is focused on sharing generic IoT configuration, because that would provide Sankaran with the ability to get data from IoT devices using an API, as suggested by Manglvedkar (p. 10, [0094], p. 14, [0127]).      

   In regards to claim 19, Sankaran teaches:
determine a plurality of second interrogation profiles individually associated with each of the plurality of device families (Fig. 1, Network 100, 11 Network device 1 -110 & subnet 1 -112, 121 Network device 2 & subset 2 – 122, Network device 3, 133 & Subnet3 – 132), (column 3, lines 46-48, see the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network) and (column 3, lines 27- 39, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. Each of the 
interrogate the plurality of IoT devices over the network based on a respective one of the plurality of second interrogation profiles (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 3, lines 27-35, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope) (emphasis added).
Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:
determine a plurality of default credentials associated with the plurality of device families; perform an authentication with each of the plurality of IoT devices using a respective one of the plurality of default credentials.
However, Manglvedkar teaches such use: (Fig. 1a, Iot Platform 153a… Iot Platform 153n), (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry), (p. 2, 
the authentication to determine respective authenticated device data for each of the plurality of IoT devices.
However, Manglvedkar teaches such use: (Abstract, see connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry) and (p. 2, [0026], see upon receiving the request from the provisioning service 109, the IoT platform may match the IoT device 101 information received from the provisioning service 109 with metadata 152 and credentials 150 stored by the IoT platform 153). 
Sankaran, Guedalia and Manglvedkar are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran, Guedalia and Manglvedkar before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran, to include the teachings of Manglvedkar, as a system for Iot device .      
Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Sabo Rusev et al., 	    		10942728	  Deploying updates to IOT devices

Christopher ROULAND et al., 	20200409688  Update paths of family IOT profiles

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193